DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022, has been entered. 

Claim Interpretation
The recitation of “an epitaxial layer with a single crystalline quality” in amended claim 1 is interpreted in light of the X-ray diffraction pattern in Fig. 8 and ¶[0090] of the specification to mean that the epitaxial layer possesses at least some crystallites which are epitaxially grown from the substrate.  This does not, however, mean that the entire film is a single crystal, but only that it exhibits some of the qualities of a single crystal due to the presence of oriented crystallites.  This is necessarily the case because the 2/ scan in Fig. 8 does not give enough information by itself to determine whether the film is fully epitaxial.  Pole figures or [Symbol font/0x66]-scans are still needed to assess the in-plane orientation.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-8 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to R. Rousina, et al. entitled “Growth and characterization of Indium Telluride thin films,” Thin Solid Films, Vol. 157, pp. 345-50 (1988) (hereinafter “Rousina”) in view of U.S. Patent Appl. Publ. No. 2017/0218498 to Chai, et al. (“Chai”). 
Regarding claim 1, Rousina teaches a method for producing a semiconductor body (see, e.g., the Abstract, Figs. 1-2, Tables I-IV, and entire reference), the method comprising:
providing a substrate (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach providing a substrate such as glass, mica, or sodium chloride); and
epitaxially growing a semiconductor layer of a semiconductor material on the substrate using physical vapor deposition, the epitaxially grown semiconductor layer being an epitaxial layer with a single crystal quality (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe on a crystalline NaCl substrate; furthermore, the SAED patterns in Fig. 1 indicate that an oriented crystalline phase of InTe is formed which is necessarily comprised of epitaxially grown crystallites),
wherein the semiconductor material has the general formula: (In1-xMx)(Te1-yZy), and wherein M = Ga, Zn, Cd, Hg, Tl, Sn, Pb, Ge, or combinations thereof, Z = As, S, Se, Sb, or combinations thereof, x = 0-0.1, and y = 0-0.1, or wherein the semiconductor material has the general formula: (In1-xTlx)(Te1-ySey) with x = 0-1 and y = 0- 1 (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe by vacuum evaporation of an In-Te ingot having a predetermined composition).  
Rousina does not explicitly teach that the semiconductor material has a tetragonal phase and, even if it is assumed arguendo, that Rousina does not explicitly teach that the semiconductor layer is epitaxially grown, being an epitaxial layer with a single crystalline quality, this would have been obvious in view of Chai.  In the Abstract, Figs. 1-4, and ¶¶[0021]-[0076] and the Example in ¶¶[0084]-[0085] Chai teaches an analogous method of epitaxially depositing a metal chalcogenide onto a crystalline substrate by a physical vapor transport method such as sputtering.  In ¶[0021], ¶[0024], and ¶¶[0069]-[0070] Chai specifically teaches that the metal may be In and the chalcogen may be tellurium such that the metal chalcogenide is indium telluride while ¶¶[0060]-[0061] teach that the crystalline substrate may be comprised of yttria-stabilized zirconia (YSZ) and ¶[0084] of the Example specifically teach the use of YSZ(111) as the substrate for the epitaxial deposition of a high quality metal chalcogenide thin film.  Thus, a person of ordinary skill in the art would look to the teachings of Chai and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with the desired crystal structure, an improved degree of crystallinity, a better lattice constant match to the substrate, and improved and materials properties.  In this case, since the combination of Rousina and Chai teaches each and every step of the claimed process it must necessarily produce the same results, namely that of epitaxial growth of an InTe thin film having a tetragonal crystal structure.  This is necessarily the case because the YSZ(111) substrate itself has a crystal structure and the epitaxial growth of InTe onto YSZ would cause the InTe thin film to conform to the crystal structure of the substrate.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the epitaxial growth of an InTe film having a tetragonal crystal structure and the qualities of a single crystal film, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 2, Rousina teaches that the semiconductor layer is a stoichiometric InTe layer (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe by vacuum evaporation of an In-Te ingot having a predetermined composition).
Regarding claim 3, Rousina does not explicitly teach that the substrate is transparent for infrared and/or visible radiation.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-4, and ¶¶[0021]-[0076] and the Example in ¶¶[0084]-[0085] Chai teaches an analogous method of epitaxially depositing a metal chalcogenide onto a crystalline substrate by a physical vapor transport method such as sputtering.  In ¶[0021], ¶[0024], and ¶¶[0069]-[0070] Chai specifically teaches that the metal may be In and the chalcogen may be tellurium such that the metal chalcogenide is indium telluride while ¶¶[0060]-[0061] teach that the crystalline substrate may be comprised of yttria-stabilized zirconia (YSZ) and ¶[0084] of the Example specifically teach the use of YSZ(111) as the substrate for the epitaxial deposition of a high quality metal chalcogenide thin film.  Thus, a person of ordinary skill in the art would look to the teachings of Chai and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with the desired crystal structure, an improved degree of crystallinity, a better lattice constant match to the substrate, and improved and materials properties.  In this case the use of YSZ as the substrate for epitaxial growth of InTe would necessarily involve the use of a substrate which is transparent to visible radiation.  
Regarding claim 4, Rousina does not explicitly teach that the substrate is a r-Al2O3, substrate or a yttria-stabilized zirconia (YSZ) substrate.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-4, and ¶¶[0021]-[0076] and the Example in ¶¶[0084]-[0085] Chai teaches an analogous method of epitaxially depositing a metal chalcogenide onto a crystalline substrate by a physical vapor transport method such as sputtering.  In ¶[0021], ¶[0024], and ¶¶[0069]-[0070] Chai specifically teaches that the metal may be In and the chalcogen may be tellurium such that the metal chalcogenide is indium telluride while ¶¶[0060]-[0061] teach that the crystalline substrate may be comprised of yttria-stabilized zirconia (YSZ) and ¶[0084] of the Example specifically teach the use of YSZ(111) as the substrate for the epitaxial deposition of a high quality metal chalcogenide thin film.  Thus, a person of ordinary skill in the art would look to the teachings of Chai and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with the desired crystal structure, an improved degree of crystallinity, a better lattice constant match to the substrate, and improved and materials properties. 
Regarding claim 5, Rousina teaches that the semiconductor layer has a thickness between 5 nm to 5000 nm inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach the deposition of 400 to 800 Å thick InTe thin films).  
Regarding claim 6, Rousina teaches that the physical vapor deposition is performed by a pulsed laser deposition, a vapor-phase epitaxy, a metal organic vapor-phase epitaxy, a molecular-beam epitaxy, a magnetron sputtering, an electron-beam epitaxy, a thermal evaporation epitaxy, or a pulsed electron epitaxy (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach that the InTe thin film is deposited by vapor-phase epitaxy or thermal evaporation epitaxy; alternatively, see ¶[0038], ¶[0084], and the Example in Chai which teach that magnetron sputtering may be used to deposit the desired metal chalcogenide epitaxial thin film).
Regarding claim 7, Rousina teaches that the physical vapor deposition is performed at a temperature between room temperature and 900 °C inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach that the deposition temperature was varied from 300 to 625 K).
Regarding claim 8, Rousina teaches that the physical vapor deposition is performed at a pressure between 1×10-6 Torr and 750 Torr inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach that deposition is performed at a pressure of 10-5 Torr).
Regarding claim 21, Rousina teaches a method for producing a semiconductor body (see, e.g., the Abstract, Figs. 1-2, Tables I-IV, and entire reference), the method comprising:
providing a substrate (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach providing a substrate such as glass, mica, or sodium chloride); and
epitaxially growing a semiconductor layer of a semiconductor material on the substrate using physical vapor deposition, wherein the physical vapor deposition is performed by a pulsed laser deposition, a vapor-phase epitaxy, a metal organic vapor-phase epitaxy, a molecular-beam epitaxy, a magnetron sputtering, an electron-beam epitaxy, a thermal evaporation epitaxy, or a pulsed electron epitaxy (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe on a crystalline NaCl substrate by vapor-phase epitaxy or thermal evaporation epitaxy; furthermore, the SAED patterns in Fig. 1 indicate that an oriented crystalline phase of InTe is formed which is necessarily comprised of epitaxially grown crystallites; alternatively, as detailed infra, see ¶[0038], ¶[0084], and the Example in Chai which teach that magnetron sputtering may be used to deposit the desired metal chalcogenide epitaxial thin film),
wherein the semiconductor material has the general formula: (In1-xMx)(Te1-yZy), and wherein M = Ga, Zn, Cd, Hg, Tl, Sn, Pb, Ge, or combinations thereof, Z = As, S, Se, Sb, or combinations thereof, x = 0-0.1, and y = 0-0.1, or wherein the semiconductor material has the general formula: (In1-xTlx)(Te1-ySey) with x = 0-1 and y = 0- 1 (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe by vacuum evaporation of an In-Te ingot having a predetermined composition).  
Rousina does not explicitly teach that the semiconductor material has a tetragonal phase and, even if it is assumed arguendo, that Rousina does not explicitly teach that the semiconductor layer is epitaxially grown, being an epitaxial layer with a single crystalline quality, this would have been obvious in view of Chai.  In the Abstract, Figs. 1-4, and ¶¶[0021]-[0076] and the Example in ¶¶[0084]-[0085] Chai teaches an analogous method of epitaxially depositing a metal chalcogenide onto a crystalline substrate by a physical vapor transport method such as sputtering.  In ¶[0021], ¶[0024], and ¶¶[0069]-[0070] Chai specifically teaches that the metal may be In and the chalcogen may be tellurium such that the metal chalcogenide is indium telluride while ¶¶[0060]-[0061] teach that the crystalline substrate may be comprised of yttria-stabilized zirconia (YSZ) and ¶[0084] of the Example specifically teach the use of YSZ(111) as the substrate for the epitaxial deposition of a high quality metal chalcogenide thin film.  Thus, a person of ordinary skill in the art would look to the teachings of Chai and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with the desired crystal structure, an improved degree of crystallinity, a better lattice constant match to the substrate, and improved and materials properties.  In this case, since the combination of Rousina and Chai teaches each and every step of the claimed process it must necessarily produce the same results, namely that of epitaxial growth of an InTe thin film having a tetragonal crystal structure.  This is necessarily the case because the YSZ(111) substrate itself has a crystal structure and the epitaxial growth of InTe onto YSZ would cause the InTe thin film to conform to the crystal structure of the substrate.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the epitaxial growth of an InTe film having a tetragonal crystal structure and the qualities of a single crystal film, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 22, Rousina teaches that the semiconductor layer is a stoichiometric InTe layer (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe by vacuum evaporation of an In-Te ingot having a predetermined composition).
Regarding claim 23, Rousina does not explicitly teach that the substrate is transparent for infrared and/or visible radiation.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-4, and ¶¶[0021]-[0076] and the Example in ¶¶[0084]-[0085] Chai teaches an analogous method of epitaxially depositing a metal chalcogenide onto a crystalline substrate by a physical vapor transport method such as sputtering.  In ¶[0021], ¶[0024], and ¶¶[0069]-[0070] Chai specifically teaches that the metal may be In and the chalcogen may be tellurium such that the metal chalcogenide is indium telluride while ¶¶[0060]-[0061] teach that the crystalline substrate may be comprised of yttria-stabilized zirconia (YSZ) and ¶[0084] of the Example specifically teach the use of YSZ(111) as the substrate for the epitaxial deposition of a high quality metal chalcogenide thin film.  Thus, a person of ordinary skill in the art would look to the teachings of Chai and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with the desired crystal structure, an improved degree of crystallinity, a better lattice constant match to the substrate, and improved and materials properties.  In this case the use of YSZ as the substrate for epitaxial growth of InTe would necessarily involve the use of a substrate which is transparent to visible radiation.  
Regarding claim 24, Rousina does not explicitly teach that the substrate is a r-Al2O3, substrate or a yttria-stabilized zirconia (YSZ) substrate.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-4, and ¶¶[0021]-[0076] and the Example in ¶¶[0084]-[0085] Chai teaches an analogous method of epitaxially depositing a metal chalcogenide onto a crystalline substrate by a physical vapor transport method such as sputtering.  In ¶[0021], ¶[0024], and ¶¶[0069]-[0070] Chai specifically teaches that the metal may be In and the chalcogen may be tellurium such that the metal chalcogenide is indium telluride while ¶¶[0060]-[0061] teach that the crystalline substrate may be comprised of yttria-stabilized zirconia (YSZ) and ¶[0084] of the Example specifically teach the use of YSZ(111) as the substrate for the epitaxial deposition of a high quality metal chalcogenide thin film.  Thus, a person of ordinary skill in the art would look to the teachings of Chai and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with the desired crystal structure, an improved degree of crystallinity, a better lattice constant match to the substrate, and improved and materials properties. 
Regarding claim 25, Rousina teaches that the semiconductor layer has a thickness between 5 nm to 5000 nm inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach the deposition of 400 to 800 Å thick InTe thin films).  

Response to Arguments
Applicant's arguments filed December 6, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2017/0218498 to Chai, et al. (“Chai”) has been introduced to teach the newly added claim limitations.  
Applicant argues that the InTe thin film of Rousina is not an epitaxially grown semiconductor layer with a single crystal quality because Rousina observes d spacings for many Bragg reflections from XRD measurements which suggests a polycrystalline film.  See applicant’s 12/6/22 reply, pp. 6-7.  Applicant’s argument is noted, but is unpersuasive.  As explained supra with respect to the interpretation of the recitation of “an epitaxial layer with a single crystalline quality” in claim 1, the X-ray diffraction pattern in Fig. 8 and ¶[0090] of the specification do not conclusively demonstrate that the entire film is a single crystal because the 2/ scan in Fig. 8 does not give enough information by itself to determine whether the film is fully epitaxial.  .  Instead the 2/ scan in Fig. 8 only demonstrates that the film exhibits some of the qualities of a single crystal due to the presence of oriented crystallites.  Pole figures or [Symbol font/0x66]-scans are still needed to assess the in-plane orientation.  As explained in detail in the Response to Arguments section of the September 15, 2022, final Office Action, epitaxy is defined by the Merriam-Webster online dictionary as “the growth on a crystalline substrate of a crystalline substance that mimics the orientation of the substrate.”  Thus, polycrystalline growth can be considered as epitaxy if the crystalline structure of the polycrystalline layer is influenced in such a way that it “mimics” or is influenced by the crystal structure or orientation of the substrate.  In Sections 2 and 3.1-3.2 Rousina teaches that a stoichiometric InTe film is deposited by vacuum evaporation of an InTe source onto a freshly cleaved crystalline NaCl substrate heated to 300-450 K and that this yields an InTe layer which is crystalline with diffraction lines which match reported data for InTe.  Since NaCl possesses a face centered cubic crystal structure with a lattice constant of approximately 5.63 nm and the InTe layer deposited onto a NaCl substrate in the method of Rousina is crystalline, growth of the crystalline InTe layer is necessarily influenced by the substrate in such a manner that it may be broadly considered as resulting in epitaxial growth.  Moreover, the teachings of Chai have been introduced in place of Anderson to teach that the use of a YSZ(111) substrate for the epitaxial growth of a metal chalcogenide thereupon is known in the art.  In this case growth of an InTe layer upon a YSZ(111) substrate as per the combined teachings of Rousina and Chai would involve performing each and every step of the disclosed and claimed process which, in turn, necessarily produces the same results, namely that of epitaxial growth of an InTe thin film having a tetragonal crystal structure as recited in the context of claims 1 and 21.  .  
Applicant further argues that since Rousina teaches InTe thin films prepared by the conventional vacuum evaporation method, Rousina does not teach or suggest epitaxial deposition methods.  Id. at pp. 8-9.  Applicants’ argument is noted, but is unpersuasive as “vacuum evaporation” is the same as “thermal evaporation epitaxy” as in order for vacuum evaporation to occur a source of heat is necessarily applied to a source material contained in a vacuum in order to cause it to evaporate and be deposited onto the substrate.  Thus, at the very least Rousina teaches the use of thermal evaporation epitaxy as claimed.  Alternatively, in ¶[0038], ¶[0084], and the Example in Chai teach that magnetron sputtering may be used to deposit the desired metal chalcogenide epitaxial thin film.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714